Title: To Thomas Jefferson from Charles Lynch, 20 November 1775
From: Lynch, Charles
To: Jefferson, Thomas


                    
                        Dear Sir
                        Bedford County Virginia Novr. the 20th. 1775.
                    
                    I receiv’d your favour dated Philadelphia Oct. 26th by the Express. In answer thereto I assure you I have not the least doubt but we shall be able to procure that Necessary article of Salt Petre if Attended to. I find Gentlemen here loath to risk as much cash as wou’d Make the Necessary preperations. I have been kept back my self by sickness in my famely, and have been much indispos’d my self.  I was first determined to se the mineral Salt Petre before I fix’d on a plan. I have describ’d the Place, the Mineral, and my intentions in answer to the Joint letter of our worthy Delegates. I gave three Negroes a part pay for the Place as cash was scarce with me. I have hands to hire, workmen to imploy, Provisions to buy, boilers &c. to purchase, that it will be attended with a good deal of Expence at first setting Out, Especially at the distance of one hundred Miles from me, but I am firmly of Opinion if I can carry it on with spirit as I beleive can be done with two or three hundred Pounds, I shall make great quantitys of Salt Petre. As there are several Other places works may be carryed on and when it is known that it may be done to advantage I doubt not but it will be done, and we shall be supply’d with that necessary article. I could set several Places cleverly a going with five hundred Pounds. I wou’d by no means have the country neglect their floors and to have trash. As to sulpher there is abundance in many Places, but no one that I know of has attemt’d to refine it. For my own part I have not had time, but make no doubt but I cou’d do it. You Will be the best judges after this information and trying the mineral what will be best to be done for the good of the country. For my part I intend to push it as far and as fast as I am Able. I receiv’d by Express from the committee of Safety not long since, their letter informing Me of their kind intentions of giveing Me every reasonable incouragement in manufacturing the article of gun Powder, lending me money if Wanted &c. In answer I let them know Salt Petre was the Principle thing Wanted, and Possably I might apply With proper Security for Money on that Occation. I had not then determin’d on the place or plan. I have not yet Apply’d for any Nor heard farther from them. I am Sir With great regard your freind & Humbl. Servt,
                    
                        Chars. Lynch
                    
                